DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-6, the closest prior art references, Zhou et al. (CN  110137182), Iki (US 2010/0171131 A1), and Choi et al. (US 2010/0182223 A1), cited in the parent application, 16/787054, fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “wherein the first TFT has a first semiconductor layer, a first gate insulating film covering the first semiconductor layer and a first gate electrode on the first gate insulating film, a passivation film is formed covering the first gate electrode, the second TFT has a second semiconductor layer, a second gate insulating film covering the second semiconductor layer and a second gate electrode on the second gate insulating film, the first semiconductor layer is an oxide semiconductor layer, an interlayer insulating film is arranged between the first TFT and the second TFT, the second TFT is set nearer to the substrate than the first TFT, a first drain electrode is connected to the first semiconductor layer via a first through hole formed in the first gate insulating film, a first source electrode is connected to the first semiconductor layer via a second through hole formed in the first gate insulating film, a plurality of scanning wirings extend in a first direction and are arranged in the second direction, a plurality of drain wirings extend in the second direction and are arranged in the first direction, the first semiconductor layer has a bent portion and is arranged to intersect the scanning wiring, in a plan view, the drain wring and a source wiring are formed on the passivation film, and the drain wiring connects to the first drain electrode via a third through hole formed in the passivation film, the source wiring connects to the first source electrode via a fourth through hole formed in the passivation film.”  Namely, none of the cited reference disclose the relative locations of the first and second transistors with respect to each other and the other layers as well as the shame of the first semiconductor layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871